Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 3/24/2021.
 Claims 1-20 are examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent 10,440,011. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,440,011.
This is a non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 6 identified in bold is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
17,211,389
US Patent 
10,440,011
1. A method, comprising: 
determining a password for an account; 
determining a modified keyboard configuration associated with the account; 
receiving a modified password from a device, the modified password based on the modified keyboard configuration; 
determining a converted password based on the modified password and the modified keyboard configuration; and 
authorizing access to the account when the converted password matches the password for the account.

6. A method, comprising: 
receiving user identification data from a remote computing device; 
determining an identity of a user based on the user identification data; 
determining a password for the user stored in a storage device; 
determining the remote computing device is a public remote computing device by comparing a received Internet Protocol (IP) address to an IP address associated with the user stored in the storage device; 
determining a modified keyboard configuration associated with the user stored in the storage device; 
transmitting a request to the remote computing device for the password for the user based on the modified keyboard configuration; 
receiving a modified password from the remote computing device; 
determining a converted password based on the modified password and the modified keyboard configuration; 
comparing the converted password to the password for the user; and authorizing the user when the converted password matches the password for the user.





Claim 1 of the instant application is broader in all respects than conflicting claim  6 of Patent No. U.S. Patent 10,440,011.  It is clear that all the elements of claims 1, 8 and 15 of the instant application are to be found in the patent of claims 1, 6 and 11. The difference between the instant application claims 1, 8 and 15  and claims 1, 6 and 11 of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, both the inventions are directed towards – modified keyboard, modified password and determining converted passwords for user access’ in the instant application claim 1 recites “determining modified keyboard ..for modified password .. and determining converted password” similarly in the patent claim 6 the ‘user authorizing based on user password, IP address, modified keyboard, modified password and additionally determining the computing device is public remote device based on IP address and requesting to computing device for a modified password and other details of user authorization’. Thus, claim 1 of instant application is broader  and anticipated by claim 1 of Patent ‘011.

Claim Comparison Table   
Instant Application
17,211,389
US Patent 
10,986,086
1. A method, comprising: 
determining a password for an account; 
determining a modified keyboard configuration associated with the account; 
receiving a modified password from a device, the modified password based on the modified keyboard configuration; 
determining a converted password based on the modified password and the modified keyboard configuration; and 
authorizing access to the account when the converted password matches the password for the account.

1. A method, comprising: 
determining an identity of a user based on identification data received from a device; 
determining a password for the user; determining a received Internet Protocol (IP) address of the device does not match an IP address associated with the user; determining a modified keyboard configuration associated with the user; 
receiving a modified password from the device, the modified password based on the modified keyboard configuration; 
determining a converted password based on the modified password and the modified keyboard configuration; and 
authorizing the user when the converted password matches the password for the user.





Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,986,086. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,986,086.
This is a non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold is outlined below in the following comparison table.
Claim 1 of the instant application is broader in all respects than conflicting claim  1 of Patent No. U.S. Patent 10,986,086.  It is clear that all the elements of claims 1, 8 and 15 of the instant application are to be found in the patent of claims 1, 8 and 15. The difference between the instant application claims 1, 8 and 15  and claims 1, 8 and 15 of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites “user authorizing based on user password, IP address, modified keyboard and modified password analysis of user identification” similarly in the patent claim 1 the ‘user authorizing based on user password, IP address, modified keyboard, modified password and additionally determining the computing device is public remote device based on IP address and requesting to computing device for a modified password and other details of user authorization’. Thus, claim 1 and independent claim(s) of instant application are broader.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory type double patenting rejection since the conflicting claims have been patented.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2017/0003871 to Broomhall et al. (hereinafter known as “Broomhall”) and U.S. Publication 2017/0235955 to Barkan et al. (hereinafter known as “Barkan”). 

As per claim 1 Broomhall teaches, a method, comprising: 
determining a password for an account (Broomhall Fig 2 element 53 para 30-32); 
determining a modified keyboard configuration associated with the account (Broomhall Fig 3 element 73 and 83 para 35-39); 
receiving a modified password from a device, the modified password based on the modified keyboard configuration (Broomhall Fig 3 element 86 para 35-39); 
determining a converted password based on the modified password and the modified keyboard configuration (Broomhall Fig 3 element 90 para 36-40); and 
Although authorized access to account based on converted password is well known in art by one of ordinary skills, examiner adds reference Barkan to enhance the rejection. 
Broomhall does not teach however Barkan teaches, authorizing access to the account when the converted password matches the password for the account (Barkan Fig 4 element 420 para 98-99).
Broomhall teaches converted password based on modified reconfigured keyboard layout. Broomhall does not teach however Barkan teaches, authorizing access based on converted password (Barkan Fig 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Broomhall of converted password based on modified keyboard layout with the invention of Barkan to teach access based on converted password. The motivation for doing so would be to protect sensitive user information and increase data security (Barkan para 2). 

As per claim 2 combination of Broomhall – Barkan teaches, the method of claim 1, wherein the password is determined based on identification data received from the device (Broomhall Fig 3 element 73 para 36-38).
As per claim 3 combination of Broomhall – Barkan teaches, the method of claim 1, further comprising: 
determining an Internet Protocol (IP) address of the device does not match an IP address associated with the account (Barkan para 103, 224 teaches authentication based on IP or Mac address).
As per claim 4 combination of Broomhall – Barkan teaches, the method of claim 1, further comprising: transmitting a request to the device for the password based on the modified keyboard configuration (Broomhall Fig 3 element 78 para 37-39).
As per claim 5 combination of Broomhall – Barkan teaches, the method of claim 1, further comprising: 
transmitting an indication of the modified keyboard configuration to the device (Broomhall Fig 3 element 78 para 37-39), 
the modified keyboard configuration comprising a reassignment of keyboard keys for a first keyboard configuration (Broomhall Fig 3 element 83 para 38-40).
As per claim 6 combination of Broomhall – Barkan teaches, the method of claim 5, the reassignment of keyboard keys comprising a one-to-one reassignment of all keyboard keys for the first keyboard configuration (Broomhall Fig 3 element 83 para 38-40).
As per claim 7 combination of Broomhall – Barkan teaches, the method of claim 1, further comprising prior to determining the modified keyboard configuration: 
receiving input selecting the modified keyboard configuration (Broomhall Fig 3 element 78 para 38-40); and 
determining a number of times the modified keyboard configuration has been used do not exceed a threshold (Broohmall Fig 3 element 80 para 37-39).
Claims 8 and 15,
Claims 8 and 15 are rejected in accordance with claim 1.

Claims 9 and 16,
Claims 9 and 16 are rejected in accordance with claim 2.

Claims 10 and 17,
Claims 10 and 17 are rejected in accordance with claim 3.

Claims 11 and 18,
Claims 11 and 18 are rejected in accordance with claim 4.

Claims 12 and 19,
Claims 12 and 19 are rejected in accordance with claim 5.

Claim 13,
Claim 13 is rejected in accordance with claim 6.

Claims 14 and 20,
Claims 14 and 20 are rejected in accordance with claim 7.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart et al US Patent 8,272,049  
Abdi Taghi et al US Patent 10,986,086 
Joyce III et al US Publication 2014/0181529 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/           Examiner, Art Unit 2431